DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks/amendments filed on March 28, 2022. Claims 1 and 19 have been amended. Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,664,454.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are directed to: 


Instant application 16/782,037
13/807,730
Patent No. 10,644,454
Claim 1
A template system for a writing system for querying from a data source comprising: 
a) zero, one or more non-blank cues that represent one or more valid basic elements of said writing system and therefore represent for searching purposes of one or more specified basic elements of said writing system; 
b) zero, one or more blank cues wherein a blank cue represents a basic element from a finite number of said one or more basic elements and therefore represent for searching purposes of one or more unspecified basic elements of said writing system; 
c) a template chain comprising one or more user-editable searching templates wherein each template comprises an exact cardinal number of a combination of said zero, one or more blank cues and zero, one or more non-blank cues, the specific number and composition of such cues being editable by a user over a user interface; 
d) a processor, a collection of software and hardware subsystems, in communication with said user-editable searching template, the user interface, and said data source; and 
e) one or more instructions defined within said processor, wherein said one or more instructions is configured to retrieve a result set, a set of matches to the user-editable searching templates which set of matches match the specific number and composition of blank cues and non-blank cues of the user-editable searching templates, from said data source

Claim 1
A template system for a writing system for querying from a data source comprising: 
a) one or more non-blank cues that represent one or more valid basic elements of said writing system and therefore represent for searching purposes of one or more specified basic elements of said writing system that do not include a null element; 
b) one or more blank cues wherein a blank cue represents a basic element from a finite number of said one or more basic elements and therefore represent for searching purposes of one or more unspecified basic elements of said writing system that do not include a null element; 
c) a user-editable searching template that comprises an exact number of said one or more blank cues and one or more non- blank cues, the specific number and composition of such cues being editable by a user over a user interface; 


d) a processor, a collection of software and hardware subsystems, in communication with said user-editable searching template, the user interface, and said data source; and
e) one or more instructions defined within said processor, wherein said one or more instructions is configured to retrieve a result set, a set of matches to the user-editable searching template which set of matches match the specific number and composition of blank cues and non-blank cues of the user- editable searching template, from said data source.
Claim 19
A non-transitory computer readable medium encoded with computer readable instructions for a template system for a writing system for querying from a data source, comprising instructions for: 
a) providing zero, one or more non-blank cues that represent one or more valid basic elements of said writing system and therefore represent for searching purposes of one or more specified basic elements of said writing system; 
b) providing zero, one or more blank cues wherein a blank cue represents a basic element from a finite number of said one or more basic elements and therefore represent for searching purposes one or more unspecified basic elements of said writing system; and 
c) providing a template chain comprising one or more user-editable searching templates that, comprises an exact cardinal number of a combination of said zero, one or more blank cues and zero, one or more non-blank cues, the specific number and composition of such cues being editable by a user over a user interface, wherein said computer readable instructions are configured to retrieve a result set, a set of matches to the user-editable searching templates which set of matches match the specific number and composition of blank cues and non-blank cues of the user-editable searching templates, from said data source.
Claim 7
A non-transitory computer readable medium encoded with computer readable instructions for a template system for a writing system for querying from a data source, comprising instructions for: 
a) providing one or more non-blank cues that represent one or more valid basic elements of said writing system and therefore represent for searching purposes of one or more specified basic elements of said writing system that do not include a null element; b) defining one or more blank cues wherein a blank cue represents a basic element from a finite number of said one or more basic elements and therefore represent for searching purposes of one or more unspecified basic elements of said writing system that do not include a null element; and 
c) providing a user-editable searching template that, comprises an exact number of said one or more blank cues and one or more non-blank cues, the specific number and composition of such cues being editable by a user over a user interface, wherein said computer readable instructions are configured to retrieve a result set, a set of matches to the user-editable searching template which set of matches match the specific number and composition of blank cues and non-blank cues of the user-editable searching template, from said data source.



After analyzing the language claim of the claims, it is clear that claims 1-20 of the instant application are merely an obvious variation of claims 1-9 of U.S. Patent No. 10,664,454.  While claims 1-20 of the instant application is slightly broader than claims 1-9 of U.S. Patent No. 10,664,454, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 10,664,454, but indicate that it is merely a subset of the Patent No. 10,664,454. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 1-20 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 19 recite “a) zero, one or more non-blank cues that represent one or more valid basic elements of said writing system and therefore represent for searching purposes of one or more specified basic elements of said writing system; 
b) zero, one or more blank cues wherein a blank cue represents a basic element from a finite number of said one or more basic elements and therefore represent for searching purposes of one or more unspecified basic elements of said writing system”.  “zero” is only recited in the claim limitations and nowhere can be find how the zero is going to be used in the claim limitations.  When both blank cue and non-blank cue contain “zero” and how the template/keyboard is going to be used. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bangalore et al. (US Pub. No. 2010/0100515 A1), hereinafter “Bangalore” in view of Kanno (US Patent No. 6,169,999 B1), hereinafter “Kanno”.
Regarding claim 1, Bangalore teaches a template system for a writing system for querying from a data source (See Figures 1 and 2) comprising: 
a) zero, one or more non-blank cues that represent one or more valid basic elements of said writing system and therefore represent for searching purposes of one or more specified basic elements of said writing system (See [0030], the predetermined level of granularity is one of a word, sentence and paragraph).
Bangalore teaches a quantitative measure for determining a response based on the new template is less than a quantitative measure for determining a response based on the existing template and a qualitative characteristic of the response based on the new template is superior to a qualitative characteristic of the response based on the existing template.  The factors include at least one of the length in words of the incoming communication, the length in words of the response, the total number edits between the template and the response, the normalized edit score, the number of individual events of the edit distance, insertions, deletions, identity, the number of block substitutions, block insertions, and block deletions (See [0035]-[0036]) and does not explicitly disclose b) zero, one or more blank cues wherein a blank cue represents a basic element from a finite number of said one or more basic elements and therefore represent for searching purposes of one or more unspecified basic elements of said writing system.
However, Kanno teaches b) zero, one or more blank cues wherein a blank cue represents a basic element from a finite number of said one or more basic elements and therefore represent for searching purposes of one or more unspecified basic elements of said writing system (See column 10, lines 50-60, designed to create a regular expression dictionary and a word index on the basis of a retrieval document undergoing retrieval and a word dictionary, comprises a retrieval document storage unit for storing a retrieval document composed of a lineup of a finite number of characters included in a predetermined character set, a word dictionary storage unit for storing a word dictionary in which registered are a finite number of words each being a lineup of one or more characters included in the character set).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine Bangalore and Kanno because Kanno discloses high-speed document retrieval system creates a regular expression dictionary and a word index on the basis of a retrieval document and a word dictionary to conduct retrieval to a document through the regular expression dictionary and the word index at a high speed.  A regular expression dictionary expressing a set of character strings having the same length is created from a word dictionary.  In terms of a character string included in a retrieval document and matching with a regular expression in the regular expression dictionary, an index element is recorded in a word index when there is no different index element which allows an observing index element to be deducible, which eventually produces a word index capable of achieving a high-speed full-text retrieval without the noticeable increase in the index capacity.  The document retrieval system performs the retrieval of the retrieval document through the use of the word dictionary, the regular expression dictionary and the word index, so that a high-speed full-text retrieval is possible without the impairment of retrieval efficiency even if the retrieval character string is covered with words having a small number of characters and making less overlap (Kanno, See ABSTRACT) and can be utilized by Bangalore to construct template.
	Bangalore in view of Kanno further teaches:
c) a template chain comprising one or more user-editable searching templates wherein each template comprises an exact cardinal number of a combination of said zero, one or more blank cues and zero, one or more non-blank cues, the specific number and composition of such cues being editable by a user over a user interface (Bangalore, See [0032], extracting a new template based on responses to an existing template includes selecting factors that affect quantitative measures for preparing a response to an incoming communication); 
d) a processor, a collection of software and hardware subsystems, in communication with said user-editable searching template, the user interface, and said data source (Bangalore, See [0043] and Figure 1, the computer system 100 may include a processor 110. [0044], computer-readable medium 182 in which one or more sets of instructions 184, e.g. software, can be embedded); and 
e) one or more instructions defined within said processor, wherein said one or more instructions (Bangalore, See [0044], computer-readable medium 182 in which one or more sets of instructions 184, e.g. software, can be embedded) is configured to retrieve a result set, a set of matches to the user-editable searching templates which set of matches match the specific number (Bangalore, See [0024], the subset of edit events are displayed coded in accordance with a selected characteristic) and composition of blank cues and non-blank cues of the user-editable searching templates, from said data source (Bangalore, See [0028], centroids determined as a result of clustering are displayed with the template at each predetermined level of granularity. Kanno, See column 10, line 50 to column 11, line21, means for retrieving a character string matching with a regular expression in the regular expression dictionary from the retrieval document storage unit and further for creating an index element comprising a set of the regular expression and a matching character positional range in the retrieval document). 
	Regarding claim 2, Bangalore in view of Kanno further teaches the template system of claim 1, wherein the cues do not represent a null element (Kanno, See column 11 line 22-33). 
Regarding claim 3, Bangalore in view of Kanno further teaches the template system of claim 2, wherein the basic elements do not include a null element (Kanno, See column 11 line 22-33). 
Regarding claim 4, Bangalore in view of Kanno further teaches the template system of claim 1, wherein the maximum size of each match is bounded by the total size of the user-editable searching template (Bangalore, See [0049]).
Regarding claim 5, Bangalore in view of Kanno further teaches the template system of claim 1, wherein said result set is a finite set of matches (Bangalore, See [0054]).
Regarding claim 6, Bangalore in view of Kanno further teaches the template system of claim 1, wherein an entry from the list of matches can be selected by entering a delimiter (Bangalore, See [0051], other frequently occurring edit events for each sentence may be observed when a cursor or similar selection device selects each sentence). 
Regarding claim 7, Bangalore in view of Kanno further teaches the template system of claim 1, wherein the list of matches can be altered in real-time (Bangalore, See [0060]). 
Regarding claim 8, Bangalore in view of Kanno further teaches the template system of claim 1, wherein the constraint to limit said template chain to entail a finite number of matches can be relaxed (Bangalore, See [0048]-[0051]). 
Regarding claim 9, Bangalore in view of Kanno further teaches the template system of claim 8, wherein the constraint can be relaxed by entering a state where the pointer has not selected a template or a delimiter in the template chain (Bangalore, See [0048]-[0051]). 
Regarding claim 10, Bangalore in view of Kanno further teaches the template system of claim 9, wherein the state to relax the constraint is entered by moving the pointer outside the bounds of the template chain (Bangalore, See [0048]-[0051]). 
Regarding claim 11, Bangalore in view of Kanno further teaches the template system of claim 1, wherein the constraint to limit a template to entail a finite number of matches can be relaxed (Bangalore, See [0048]-[0051]). 
Regarding claim 12, Bangalore in view of Kanno further teaches the template system of claim 11, wherein the constraint can be relaxed by entering a state where the pointer has not selected any cue in the template (Bangalore, See [0048]-[0051]). 
Regarding claim 13, Bangalore in view of Kanno further teaches the template system of claim 12, wherein the state to relax the constraint is entered by moving the pointer outside the bounds of the template (Bangalore, See [0048]-[0051]). 
Regarding claim 14, Bangalore in view of Kanno further teaches the template system of claim 1, wherein said user interface further comprising an input device, and the user-editable searching template is implemented on the same medium as the input device (Bangalore, See Figure 1). 
Regarding claim 15, Bangalore in view of Kanno further teaches the template system of claim 14, wherein the input device and the user-editable searching template are implemented on a touch screen (Bangalore, See Figure 1). 
Regarding claim 16, Bangalore in view of Kanno further teaches the template system of claim 15, wherein said one or more instructions are configured to respond in a substantially interactive manner (Bangalore, See [0055]). 
Regarding claim 17, Bangalore in view of Kanno further teaches the template system of claim 16 is devoid of a command line (Bangalore, See [0048]-[0051]). 
Regarding claim 18, Bangalore in view of Kanno further teaches the template system of claim 16 is devoid of a scripting language (Bangalore, See [0048]-[0051]). 
Regarding claim 19, Bangalore teaches a non-transitory computer readable medium encoded with computer readable instructions for a template system for a writing system for querying from a data source (See Figures 1 and 2), comprising instructions for: 
a) providing zero, one or more non-blank cues that represent one or more valid basic elements of said writing system and therefore represent for searching purposes of one or more specified basic elements of said writing system (See [0030], the predetermined level of granularity is one of a word, sentence and paragraph).
Bangalore teaches a quantitative measure for determining a response based on the new template is less than a quantitative measure for determining a response based on the existing template and a qualitative characteristic of the response based on the new template is superior to a qualitative characteristic of the response based on the existing template.  The factors include at least one of the length in words of the incoming communication, the length in words of the response, the total number edits between the template and the response, the normalized edit score, the number of individual events of the edit distance, insertions, deletions, identity, the number of block substitutions, block insertions, and block deletions (See [0035]-[0036]) and does not explicitly disclose b) providing zero, one or more blank cues wherein a blank cue represents a basic element from a finite number of said one or more basic elements and therefore represent for searching purposes one or more unspecified basic elements of said writing system.
 However, Kanno teaches b) providing zero, one or more blank cues wherein a blank cue represents a basic element from a finite number of said one or more basic elements and therefore represent for searching purposes one or more unspecified basic elements of said writing system (See column 10, lines 50-60, designed to create a regular expression dictionary and a word index on the basis of a retrieval document undergoing retrieval and a word dictionary, comprises a retrieval document storage unit for storing a retrieval document composed of a lineup of a finite number of characters included in a predetermined character set, a word dictionary storage unit for storing a word dictionary in which registered are a finite number of words each being a lineup of one or more characters included in the character set).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine Bangalore and Kanno because Kanno discloses high-speed document retrieval system creates a regular expression dictionary and a word index on the basis of a retrieval document and a word dictionary to conduct retrieval to a document through the regular expression dictionary and the word index at a high speed.  A regular expression dictionary expressing a set of character strings having the same length is created from a word dictionary.  In terms of a character string included in a retrieval document and matching with a regular expression in the regular expression dictionary, an index element is recorded in a word index when there is no different index element which allows an observing index element to be deducible, which eventually produces a word index capable of achieving a high-speed full-text retrieval without the noticeable increase in the index capacity.  The document retrieval system performs the retrieval of the retrieval document through the use of the word dictionary, the regular expression dictionary and the word index, so that a high-speed full-text retrieval is possible without the impairment of retrieval efficiency even if the retrieval character string is covered with words having a small number of characters and making less overlap (Kanno, See ABSTRACT) and can be utilized by Bangalore to construct template.
	Bangalore in view of Kanno further teaches:
	c) providing a template chain comprising one or more user-editable searching templates that, comprises an exact cardinal number of a combination of said zero, one or more blank cues and zero, one or more non-blank cues, the specific number and composition of such cues being editable by a user over a user interface (Bangalore, See [0032], extracting a new template based on responses to an existing template includes selecting factors that affect quantitative measures for preparing a response to an incoming communication), wherein said computer readable instructions (Bangalore, See [0044], computer-readable medium 182 in which one or more sets of instructions 184, e.g. software, can be embedded)are configured to retrieve a result set (Bangalore, See [0024], the subset of edit events are displayed coded in accordance with a selected characteristic), a set of matches to the user-editable searching templates which set of matches match the specific number and composition of blank cues and non-blank cues of the user-editable searching templates, from said data source (Bangalore, See [0028], centroids determined as a result of clustering are displayed with the template at each predetermined level of granularity. Kanno, (See column 10, line 50 to column 11, line21, means for retrieving a character string matching with a regular expression in the regular expression dictionary from the retrieval document storage unit and further for creating an index element comprising a set of the regular expression and a matching character positional range in the retrieval document). 
	Regarding claims 20, the instant claim is program claim which corresponds to the system claim 16 above, therefore it is rejected for the same reason as set forth above.

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive. 
1)	Claim Rejections - 35 USC § 112
 Claims 1 and 19 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; however, there was no arguments presented by the Applicant in the remarks.

2)	Non-Statutory Obvious-type Double Patenting of the claims 1 and 9
	Applicant presented arguments that the removal of the limitation “do not include a null element” in the claims 1 and 9 is not an obvious change. Thus, the rejection is improper.
	In response, the Office has provided the above layouts that “claims 1-20 of the instant application is slightly broader than claims 1-9 of U.S. Patent No. 10,664,454, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 10,664,454, but indicate that it is merely a subset of the Patent No. 10,664,454. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 1-20 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

3)	Claim 1-20 Rejections - 35 USC § 103
There was no argument presented by the Applicant other than just mentioning that Kanno teaches “retrieves the matches form a closes data source which limits the match that are present in a retrieval document storage (col. 10, lines 54-55 “comprises a retrieval document storage unit for storing a retrieval document”), whereas the claimed invention retrieves the matches form an open data source which has no restrictions on where or how the matches are formed (page 4, paragraph 3). 
The Office respectfully disagrees. 
First, Applicant should submit an argument discussing the Kanno reference applied against the claims, explaining how the claims avoid the reference or distinguish from them.
Second, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Third, Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “whereas the claimed invention retrieves the matches form an open data source which has no restrictions on where or how the matches are formed”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, applicant argues “the claimed invention retrieves the matches form an open data source which has no restrictions on where or how the matches are formed (page 4, paragraph 3), whereas, Kanno retrieves the matches form a closes data source which limits the match that are present in a retrieval document storage (col. 10, lines 54-55 “comprises a retrieval document storage unit for storing a retrieval document”) is improper. 
It is further noted that the claim element “data source” recites in the claims does not limit it being read by Kanno’s teachings. Thus, during the prosecution of examination, the Office has carefully reviewed the disclosure of the instant specification and specific pointed out by applicant (page 4, par. 3); however, it fails show the arguments as presented by applicant that “the claimed invention retrieves the matches form an open data source which has no restrictions on where or how the matches are formed (page 4, paragraph 3)”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        September 2, 2022